





QEP RESOURCES, INC.
1050 17th Street
Denver, CO 80265


August 6, 2019
Elliott Management Corporation
40 West 57th Street
New York, NY 10019-4001
Attention: Andrew Taylor




Ladies and Gentlemen:
This letter (this “Agreement”) constitutes the agreement between Elliott
Management Corporation (“Elliott”) and QEP Resources, Inc. (the “Company”). Each
of Elliott and the Company is individually a “Party” and collectively they are
the “Parties.” Capitalized terms used and not otherwise defined have the
meanings ascribed to them in paragraph 6 of this Agreement.
1.    Promptly following the execution and delivery of this Agreement (but in
any event no later than August 7, 2019), the Company shall issue a press release
in the form attached to this Agreement as Exhibit A (the “Company Press
Release”) and each Party shall not, and shall cause its Affiliates and its and
their respective principals, directors, members, general partners, officers,
employees and agents and representatives acting on their behalf not to, make any
statement inconsistent with the Company Press Release in connection with the
announcement of this Agreement. The Company Press Release shall include a
statement by Elliott with respect to Elliott’s support of the Company and its
ongoing strategy. Elliott shall not, and shall cause its other Restricted
Persons (as defined below) not to, issue any press release in connection with
the execution of this Agreement. Additionally, promptly following the execution
and delivery of this Agreement (but in any event no later than 9:00 a.m. Eastern
Time on August 7, 2019), the Company shall file a Current Report on Form 8-K
(the “Company 8-K”) and/or a Quarterly Report on Form 10-Q (the “Company 10-Q”),
which shall report the entry into this Agreement. Each of the Form 8-K and Form
10-Q shall be consistent with the Company Press Release and the terms of this
Agreement.
2.    (a) Elliott and the Company will cooperate with each other to select two
mutually accepted individuals to be appointed to the Company’s Board of
Directors (the “Board”) as soon as reasonably practical. The two individuals
appointed to the Board (the “New Directors”) pursuant to this paragraph
2(a),will qualify as independent directors under the rules of the New York Stock
Exchange, will have technical and operating oil and gas experience as reasonably
determined by the Nominating and Governance Committee of the Board, and will not
be a principal, director, general partner, officer, employee, agent,
representative or affiliate of Elliott or an investor in any funds managed by
Elliott (each a “qualified candidate”). The Company and Elliott will develop a
joint list of up to six qualified candidates (with each Party proposing up to
three qualified candidates) for appointment as a New Director (the “Candidate
List”) and will each use all reasonable efforts to agree on two mutually
acceptable individuals from the Candidate List to be appointed as New Directors.
If Elliott and the Company cannot agree on two mutually acceptable qualified
candidates from the Candidate List to be appointed as New Directors within 60
days of the date of this Agreement, each Party will designate one qualified
candidate to be appointed as a New Director, subject to the consent of the other
Party, which consent cannot be unreasonably withheld, conditioned or delayed.
The Nominating and Governance Committee of the Board will recommend to the
Board, and the Board will appoint the New Directors to the Board, in each case
promptly (and no later than eight business days) after the New Directors are
agreed upon in accordance with the process set forth in this paragraph 2(a). The
Parties will use all reasonable efforts to identify and appoint the New
Directors to the Board no later than 75 days after the date of this Agreement.
The New Directors will be included in the slate of directors proposed by the
Board in the Company’s Proxy Statement for the 2020 Annual Meeting.
(b) Promptly following the appointment of the New Directors, the Board will form
a five-person Operations Committee of the Board, chaired by the chief executive
officer of the Company (the “CEO”), comprised of the CEO, the New Directors and
two of the incumbent directors of the Board (the “Operations Committee”). The
purpose of the Operations Committee is to identify best operating practices in
the areas of the Company’s operations and to work with management to focus on
continuous operational improvement and excellence. The Operations Committee will
be provided with the technical resources and authority reasonably necessary for
the Operations Committee to discharge its purpose, including to retain and
terminate its own independent technical consultants, advisors and experts to the
extent that the Operations Committee so determines.





--------------------------------------------------------------------------------





(c) At least until the expiration of the Restricted Period (as defined below),
the Board will take all actions necessary to (i) cause the Operations Committee
to remain in place, (ii) maintain the size of the Operations Committee at five
members and not remove any New Director from the Operations Committee, and (iii)
simultaneous with the appointment of any Replacement New Director (as defined
below) to the Board pursuant to paragraph 2(d), appoint such Replacement New
Director to the Operations Committee to replace the applicable prior New
Director. Additionally, the Company agrees that the size of the Board shall be
no greater than 10 at any time prior to the expiration of the Restricted Period.
(d) If any New Director (or any Replacement New Director) is unable or unwilling
to serve as a director, resigns as a director, is removed as a director or
ceases to be a director for any other reason prior to the expiration of the
Restricted Period, Elliott and the Company will cooperate with each other to
select a mutually acceptable qualified candidate to be appointed to the Board as
a substitute New Director (a “Replacement New Director”) as promptly as
practicable. Effective upon the appointment of a Replacement New Director to the
Board, such Replacement New Director will be considered a New Director for all
purposes of this Agreement.
3.    In connection with the 2020 Annual Meeting (and any adjournments or
postponements), the Company shall (a) recommend that the Company’s stockholders
vote in favor of the election of each of the New Directors, (b) use its
reasonable best efforts (which shall include the solicitation of proxies) to
cause the election of the New Directors (it being understood that such efforts
shall not be less than the efforts used by the Company to cause the election of
any other director nominee nominated by the Company), and (c) cause all Company
common stock represented by proxies granted to it (or any of its officers,
directors or representatives) to be voted in favor of each of the New Directors.
In connection with the 2020 Annual Meeting (and any adjournments or
postponements), so long as the Company’s nominees for the Board include the New
Directors, Elliott shall cause to be present for quorum purposes and vote or
cause to be voted any Company common stock that Elliott or its controlling or
controlled Affiliates has the right to vote on the record date for the 2020
Annual Meeting and is beneficially owned by Elliott or its controlling or
controlled Affiliates in favor of (i) the election of directors nominated by the
Board, and (ii) otherwise in accordance with the Board’s recommendation on any
other proposals not related to an Extraordinary Transaction (as defined below).
4.    From the date of this Agreement until the Expiration Date or until such
earlier time as the restrictions in this paragraph 4 terminate as provided
herein (such period, the “Restricted Period”), Elliott shall not, and shall
cause its Affiliates and its and their respective principals, directors, general
partners, officers, employees, and agents and representatives acting on their
behalf (collectively, “Restricted Persons”) not to, directly or indirectly,
absent prior express written invitation or authorization by the Board:
(a) engage in any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
of the Company or any of its subsidiaries or any other matter or proposal
relating to the Company or any of its subsidiaries or become a “participant” (as
such term is used in the proxy rules of the SEC) in any such solicitation of
proxies or consents;
(b) knowingly encourage or advise any Person or knowingly assist any Person in
encouraging or advising any other Person (i) with respect to the giving or
withholding of any proxy or consent relating to, or other authority to vote, any
Voting Securities, or (ii) in conducting any type of referendum relating to the
Company or any of its subsidiaries (other than such encouragement or advice that
is consistent with management’s recommendation in connection with a particular
matter);
(c) form, join or act in concert with any “group” as defined pursuant to Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
with respect to any Voting Securities, other than solely with Affiliates of
Elliott with respect to Voting Securities now or hereafter owned by them;
(d) acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, any Voting Securities of the
Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case, if
such acquisition, offer, agreement or transaction would result in Elliott having
a Net Long Position of, or voting rights (or the right to acquire voting rights)
with respect to, more than 9.9% of the Voting Securities of the Company;
(e) sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying common stock of the Company held by Elliott to any
Third Party;





--------------------------------------------------------------------------------





(f) make or in any way participate, either alone or in concert with others,
directly or indirectly, in any tender offer, exchange offer, merger,
consolidation, acquisition, business combination, purchase of a division,
purchase of all or substantially all of the assets, recapitalization,
restructuring, liquidation, dissolution or similar extraordinary transaction
involving the Company or any of its subsidiaries or its or their respective
securities or assets (each, an “Extraordinary Transaction”) (it being understood
that the foregoing shall not restrict the Restricted Persons from tendering
shares, receiving payment for shares or otherwise participating in any
Extraordinary Transaction initiated by a Third Party on the same basis as other
stockholders of the Company or any of its subsidiaries, or from participating in
any Extraordinary Transaction that has been approved by the Board or the board
of any subsidiary of the Company); or make, directly or indirectly, any
proposal, either alone or in concert with others, to the Company or any of its
subsidiaries or the Board or the board of any subsidiary of the Company that
would reasonably be expected to require the Company or Elliott to make a public
announcement regarding any of the types of matters set forth above in this
clause (f);
(g) enter into a voting trust, arrangement or agreement with respect to any
Voting Securities, or subject any Voting Securities to any voting trust,
arrangement or agreement other than (i) this Agreement, (ii) solely with
Affiliates of Elliott, or (iii) granting proxies in solicitations approved by
the Board or the board of any subsidiary of the Company;
(h) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or the board of any subsidiary of the Company or
nominate or propose the nomination of, or recommend the nomination of, any
candidate to the Board or any such other board, (ii) seek, alone or in concert
with others, the removal of any member of the Board or any such other board, or
(iii) conduct a referendum of stockholders of the Company or any of its
subsidiaries; provided that nothing in this Agreement shall prevent Elliott or
its Affiliates from taking actions confidentially in furtherance of identifying
director candidates in accordance with paragraph 2 of this Agreement or in
connection with the 2021 Annual Meeting so long as such actions do not create a
public disclosure obligation for Elliott or the Company and are undertaken on a
confidential basis and in accordance in all material respects with Elliott’s
normal practices in the circumstances;
(i) make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise) relating to the Company or any of its
subsidiaries;
(j) make any request for stock list materials or other books and records of the
Company or any of its subsidiaries under Section 220 of the General Corporation
Law of the State of Delaware or other statutory or regulatory provisions
providing for shareholder access to books and records;
(k) except as set forth in this Agreement, make any public proposal with respect
to (i) any change in the number or term of directors or the filling of any
vacancies on the Board or the board of any subsidiary of the Company, (ii) any
material change in the capitalization or dividend policy of the Company or any
of its subsidiaries, (iii) any other material change in management, business or
corporate structure of the Company or any of its subsidiaries, or in the ability
of the Company to engage in a future change of control transaction, (iv) any
waiver, amendment or modification to the certificate of incorporation or bylaws
(“Governing Documents”) of the Company or any of its subsidiaries, (v) causing a
class of securities of the Company or any of its subsidiaries to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange or
(vi) causing a class of equity securities of the Company or any of its
subsidiaries to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;
(l) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its subsidiaries or any of
its or their respective current or former directors or officers (including
derivative actions) in order to effect or take any of the actions expressly
prohibited by this paragraph 4; provided, however, that for the avoidance of
doubt, the foregoing shall not prevent any Restricted Person from (i)
instituting litigation to enforce the provisions of this Agreement, (ii) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against a Restricted Person, (iii) bringing bona fide commercial
disputes that do not relate to the subject matter of this Agreement, or (iv)
exercising statutory appraisal rights; provided, further, that the foregoing
shall also not prevent the Restricted Persons from responding to or complying
with a validly issued legal process;
(m) enter into any negotiations, agreements or understandings with any Third
Party to take any action that Elliott is prohibited from taking pursuant to this
paragraph 4;
(n) publicly disclose any intention, plan or arrangement inconsistent with any
provision of this paragraph 4; or





--------------------------------------------------------------------------------





(o) make any request or submit any proposal to amend or waive the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal;
provided that (A) the restrictions in this paragraph 4 shall terminate
automatically upon the earliest of: (i) as a nonexclusive remedy for any such
breach, five (5) business days after written notice is delivered to the Company
by Elliott following a material breach of this Agreement by the Company
(including without limitation its failure to appoint a New Director or a
Replacement New Director in accordance with paragraph 2) if such breach has not
been cured within such notice period; provided further, that Elliott is not in
material breach of this Agreement at the time such notice is given; (ii) the
announcement by the Company that it (x) has entered into a definitive agreement,
or (y) is negotiating with any Third Party regarding a commercially reasonable
offer (which it intends to pursue in good faith to enter into an Extraordinary
Transaction), in each case with respect to any Extraordinary Transaction that
would result in the acquisition by any Person of more than 50% of the Voting
Securities of the Company; (iii) the commencement of any tender or exchange
offer (by any Person other than Elliott or its Affiliates) which, if
consummated, would constitute an Extraordinary Transaction that would result in
the acquisition by any Person of more than 50% of the Voting Securities, where
the Company files with the SEC a Schedule 14D-9 (or any amendment thereto) that
does not recommend that its stockholders reject such tender or exchange offer
(provided that nothing herein shall prevent the Company from issuing a “stop,
look and listen” communication pursuant to Rule 14d-9(f) promulgated under the
Exchange Act in response to the commencement of any tender or exchange offer);
(iv) the public announcement by the Company that it is exploring or may explore
strategic alternatives for an Extraordinary Transaction, including by conducting
a strategic review process or similar evaluation; (v) such time as the Company
files with the SEC or delivers to its stockholders any preliminary proxy
statement, definitive proxy statement or other proxy materials in connection
with the 2020 Annual Meeting that does not nominate and/or recommend the
election of the New Directors or otherwise is inconsistent with the terms of
this Agreement; (vi) the adoption by the Board of any amendment to the Company’s
Governing Documents, each as in effect on the date hereof, that would reasonably
be expected to impair the ability of a stockholder to submit nominations of
individuals for election to the Board or stockholder proposals in connection
with any Annual Meeting after the 2020 Annual Meeting; and (vii) the adoption of
any shareholder rights plan (unless such rights plan has a trigger in excess of
10% of the common stock of the Company outstanding and is adopted (x) in
response to an accumulation by a Third Party, or (y) in response to an
unsolicited proposal for an Extraordinary Transaction); and (B) nothing in this
paragraph 4 or paragraph 5 shall prevent Elliott from making (i) any public or
private statement or announcement with respect to any Extraordinary Transaction
that is publicly announced by the Company or a Third Party, or (ii) any factual
statement made to comply with any subpoena or other legal process or respond to
a request for information from any governmental authority with jurisdiction over
Elliott from whom information is sought (so long as such process or request did
not arise as a result of discretionary acts by Elliott or any of its
Affiliates). Notwithstanding the foregoing, nothing in this Agreement shall
restrict the ability of the Restricted Persons to grant any liens or
encumbrances on any claims or interests in favor of a bank or broker-dealer or
prime broker holding such claims or interests in custody or prime brokerage in
the ordinary course of business, which lien or encumbrance is released upon the
transfer of such claims or interests in accordance with the terms of the custody
or prime brokerage agreement(s), as applicable.
5.    During the Restricted Period, each of the Company and Elliott shall
refrain from making, and shall cause their respective Affiliates and its and
their respective principals, directors, members, general partners, officers,
employees and agents and representatives acting on their behalf not to make or
cause to be made any statement or announcement, including in any document or
report filed with or furnished to the SEC or through the press, media, analysts
or other Persons, that constitutes an ad hominem attack on, or otherwise
disparages, defames, slanders, impugns or is reasonably likely to damage the
reputation of, (a) in the case of statements or announcements by any of Elliott,
the Company or any of its Affiliates, subsidiaries or advisors, or any of its or
their respective current or former officers, directors or employees, and (b) in
the case of statements or announcements by the Company, Elliott and Elliott’s
advisors, their respective employees or any individual who has served as an
employee of Elliott and Elliott’s advisors. The foregoing shall not (i) restrict
the ability of any Person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the Person from whom information is sought or (ii) apply to
any private communications between Elliott, its Affiliates and its and their
respective principals, directors, members, general partners, officers, employees
or agents or representatives acting on their behalf, on the one hand, and the
Company or any of its subsidiaries, directors, officers, employees or agents or
representatives acting on their behalf, on the other hand.
6.    As used in this Agreement, the term (a) “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated under the Exchange Act and shall include
Persons who become Affiliates of any Person subsequent to the date of this
Agreement; provided that “Affiliates” of a Person shall not include any entity,
solely by reason of the fact that one or more of such Person’s employees or
principals serves as a member of its board of directors or similar governing
body, unless such Person otherwise controls such entity (as the term “control”
is defined in Rule 12b-2 promulgated by the SEC under the Exchange Act);
provided further that with respect to Elliott “Affiliates” shall not include any
portfolio operating company of Elliott or its Affiliates; (b) “Annual Meeting”
shall mean the annual meeting of stockholders of the Company, and any reference





--------------------------------------------------------------------------------





to an Annual Meeting preceded by a calendar year (e.g., “2020”) shall mean the
Annual Meeting to occur during such calendar year; (c) “beneficially own”,
“beneficially owned” and “beneficial ownership” shall have the meaning set forth
in Rules 13d-3 and 13d-5(b)(l) promulgated under the Exchange Act; (d) “business
day” shall mean any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank of New York is closed; (e) “controlled,” “controlling” and
“controlled by” shall have the meanings set forth in Rule 12b-2 promulgated
under the Exchange Act; (f) “Expiration Date” shall mean the earlier of (i) June
30, 2020, and (ii) the second business day after the completion of the 2020
Annual Meeting (including any postponement or adjournment thereof); (g) “Net
Long Position” shall mean, with respect to any Person, such Person’s net long
position, as defined in Rule 14e-4 under the Exchange Act, mutatis mutandis, in
respect of the Company’s common stock; provided that, for the avoidance of
doubt, “Net Long Position” will not include any shares as to which such Person
does not have the right to vote or direct the vote or as to which such Person
has entered into a derivative contract or other agreement, arrangement or
understanding that hedges or transfers, in whole or in part, any of the economic
consequences of ownership of such shares; (h) “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (i) “SEC” means the United States Securities and Exchange Commission;
(j) “Third Party” shall mean any Person that is not a Party or an Affiliate
thereof, a member of the Board, a director or officer of the Company, or legal
counsel to any Party; and (k) “Voting Securities” shall mean the shares of
common stock of the Company and any other securities thereof entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies; provided that “Voting Securities” shall
not include any securities contained in any index, exchange traded fund,
benchmark or other industry-related basket of at least ten securities.
7.    Elliott represents, warrants and agrees that (a) this Agreement has been
duly authorized, executed and delivered by it and is a valid and binding
obligation of Elliott, enforceable against it in accordance with its terms; (b)
as of the date of this Agreement, Elliott beneficially owns an aggregate of
11,700,000 shares of Voting Securities of the Company, of which 11,700,000 are
shares of common stock of the Company; and (c) this Agreement does not violate
any law, any order of any court or other agency of government, or Elliott’s
organizational documents, each as in effect on the date of this Agreement.
8.    The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) this Agreement does not require the approval of the stockholders of the
Company; and (c) this Agreement does not violate any law, any order of any court
or other agency of government, or the Company’s Governing Documents, each as in
effect on the date of this Agreement.
9.    Each Party acknowledges that (i) the other Party would be irreparably
injured by a breach of this agreement and (ii) monetary remedies may be
inadequate to protect a party against any actual or threatened breach or
continuation of any breach of this agreement. Without prejudice to any other
rights and remedies otherwise available to a Party under this agreement, (a)
each Party shall be entitled to seek equitable relief by way of injunction or
otherwise to prevent breaches or threatened breaches of any of the provisions of
this Agreement, without proof of actual damages; (b) the breaching Party shall
not plead in defense thereto that there would be an adequate remedy at law; and
(c) the breaching Party agrees to waive any applicable right or requirement that
a bond be posted by the non-breaching Party. Such remedies shall not be the
exclusive remedies for a breach of this Agreement, but shall be in addition to
all other remedies available at law or in equity. This Agreement is solely for
the benefit of the Parties and shall not be enforceable by any other Person.
10.    This Agreement constitutes the only agreement between Elliott and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns. No Party may
assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations under this Agreement without the prior written
approval of the other Party. Any purported transfer requiring consent without
such consent shall be void. No amendment, modification, supplement or waiver of
any provision of this Agreement shall be effective unless it is in writing and
signed by the Party affected thereby, and then only in the specific instance and
for the specific purpose stated therein. Any waiver by any Party of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a Party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. If any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement shall remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The Parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision. All attorneys’ fees,





--------------------------------------------------------------------------------





costs and expenses incurred in connection with this Agreement and all matters
related hereto will be paid by the Party incurring such fees, costs or expenses.
Each of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each Party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is expressly waived by each
of the Parties, and any controversy over interpretations of this Agreement shall
be decided without regard to events of drafting or preparation.
11.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the choice of law
principles of such state. Each Party irrevocably and unconditionally consents to
the exclusive institution and resolution of any action, suit or proceeding of
any kind or nature with respect to or arising out of this Agreement brought by
any Party in the Chancery Court of the State of Delaware and the appellate
courts thereof. Each Party irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
agreement in such court, and further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
The Parties agree that a final judgment in any such dispute shall be conclusive
and may be enforced in other jurisdictions by suits on the judgment or in any
other manner provided by law. The Parties agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in paragraph 12 or in such other manner as may be permitted by applicable law,
shall be valid and sufficient service thereof. Each of the Parties, after
consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily and intentionally waives any right that such Party may have to a
trial by jury in any litigation based upon or arising out of this Agreement or
any related instrument or agreement, or any of the transactions contemplated
thereby, or any course of conduct, dealing, statements (whether oral or
written), or actions of any of them. No Party shall seek to consolidate, by
counterclaim or otherwise, any action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.
12.    All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement, and all legal process in regard
hereto, shall be in writing and shall be deemed validly given, made or served
when delivered in person, by electronic mail, by overnight courier or two (2)
business days after being sent by registered or certified mail (postage prepaid,
return receipt requested) as follows:


If to the Company to:


QEP Resources, Inc.
1050 17th Street
Denver, CO 80265
Attention: Christopher K. Woosley, Esq.
Email: chris.woosley@qepres.com


with a copy (which shall not constitute notice) to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019-6119
Attention: David A. Katz, Esq.
Email: dakatz@wlrk.com


and


Latham & Watkins LLP
811 Main Street
Suite 3700
Houston, TX 77002
Attention: Michael E. Dillard, Esq.
Email: Michael.Dillard@lw.com







--------------------------------------------------------------------------------





If to Elliott:


Elliott Management Corporation
40 West 57 Street
New York, NY 10019-4001
Attention: Andrew Taylor
Email: ataylor@elliottmgmt.com


with a copy (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Steve Wolosky, Esq. and Andrew Freedman, Esq.
Email: swolosky@olshanlaw.com and afreedman@olshanlaw.com
At any time, any Party may, by notice given in accordance with this paragraph 12
to the other Party, provide updated information for notices hereunder
13.    This Agreement may be executed in two counterparts, each of which shall
be deemed to be an original, but all of which shall constitute the same
agreement and shall become a binding agreement when a counterpart has been
signed by each party and delivered to the other party, thereby constituting the
entire agreement among the parties pertaining to the subject matter hereof.
Signatures of the parties transmitted by facsimile, PDF, jpeg, .gif, .bmp or
other electronic file shall be deemed to be their original signatures for all
purposes and the exchange of copies of this Agreement and of signature pages by
facsimile transmission, PDF or other electronic file shall constitute effective
execution and delivery of this Agreement as to the parties.


[Signature page follows]







--------------------------------------------------------------------------------







Please confirm your agreement with the foregoing by signing and returning this
agreement to the undersigned, whereupon this Agreement shall become a binding
agreement between Elliott and the Company.
Very truly yours,
QEP RESOURCES, INC.


By:    /s/ Timothy J. Cutt
Name:     Timothy J. Cutt
Title:     President & CEO
Accepted and agreed
as of the date first written above:


Elliott Management Corporation


By:    /s/ Elliott Greenberg
Name:     Elliott Greenberg
Title:     Vice President







--------------------------------------------------------------------------------





EXHIBIT A






[Final Version of Press Release]











